Moore, J.
This action, brought to this court by-writ of error, is one of ejectment to recover 17 lots of the Charles Kudner subdivision, etc., in the city of Lansing, Mich. Plaintiff claims to be the owner in fee. The subject-matter- in this suit is involved as a part of the subject-matter of a suit brought here on appeal from the circuit court for the county of Ingham, in chancery, entitled Jennie B. Walker, et al. v. Eva May Schultz, et al. Plaintiff, believing that she could not successfully prosecute, her claim and try her title in chancery as against defendant, who was in possession and claimed the right of possession, brought this ejectment suit. An opinion was handed down in the chancery case in May. Walker v. Schultz, 175 Mich. 280 (141 N. W. 543). A reference to that opinion will make any further statement of facts unnecessary. It is controlling of this case.
Judgment is reversed, and new trial ordered.
Steere, C. J., and McAlvay, Brooke, Kuhn, Stone, Ostrander, and Bird, JJ., concurred.